


Exhibit 10.1




SUMMARY OF DIRECTOR COMPENSATON




Each nonemployee director receives an annual retainer fee of $180,000, of which
$85,000 is payable in cash and $95,000 is payable in the company’s common stock.
In addition, the lead independent director receives $25,000 in cash annually,
the chair of the Audit Committee receives $15,000 in cash annually, the chairs
of the Compensation, Finance and Nominating & Governance Committees each receive
$10,000 in cash annually, and each member of the Audit Committee receives $5,000
in cash annually.


The common stock grant is credited to the director’s account in the Deferred
Compensation Plan for Directors. Stock granted prior to 2012 is distributed
following the director’s retirement from the Board. For stock granted during or
after 2012 to a director who has achieved the stock ownership guidelines, the
stock will be distributed one year after the grant date unless the director
elects to defer distribution to a later date. For stock granted during or after
2012 to a director who has not yet achieved the stock ownership guidelines, the
stock will be distributed following the director’s retirement from the Board.


In addition, under the Plan a nonemployee director may elect to defer receipt of
all or a portion of his or her director’s cash and stock compensation until any
date but no later than the year in which the director attains the age of 73
years. Participants may elect to have cash deferred amounts (1) credited with
interest quarterly at 80% of the prevailing prime rate, or (2) converted into
deferred stock based on the deferral date closing price of the company’s common
stock. Any balance of deferred shares in a director’s account is credited with
an amount equivalent to any dividend paid on the common stock, which will be
converted into additional deferred shares. The portion of a director’s annual
retainer that was automatically deferred in common stock is distributed in
stock. Voluntary deferrals into a cash account are distributed in cash, and
voluntary deferrals into a deferred stock account are distributed in cash or
stock at the election of a director.


Nonemployee directors are provided with $150,000 of coverage under Briggs &
Stratton’s Business Travel Accident Plan while on corporate business.


Nonemployee directors are encouraged to use company products to enhance their
understanding and appreciation of the company’s business. Each such director may
purchase at retail up to $10,000 annually of company products and products
powered by the company’s engines. The company reimburses directors for the
purchase price of these products. The amount of the reimbursement is included in
the director’s taxable income.


Updated effective as of January 1, 2016




